DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response of 10/22/2021 has been received. Claims 1, 7-10, 12, and 14-19 are amended and claims 1-20 are pending. A specification was also entered to correct the deficiencies noted by the examiner in the non-final office action of 6/24/2021. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/365596 (2019/0380418-reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application more broadly recites the liner comprising an inner surface and lower edge having the inner surface whereas claim 1 of ‘596 recites the liner comprising the outer shell and energy management layer having the inner surface and lower edge and the energy management layer is considered as equivalent to the liner of the present application. Claim 1 of the present application recites a sliding movement of the prongs in and out of the flexible entrance and claim 1 of ‘596 recites “movement” of each stem out of and into the flexible entrance. The movement claimed by the ‘596 application is considered as a sliding movement in that the forehead strap is offset from the inner surface such that the prong structure attached to the forehead strap slides or moves through the entrance of the coupling point on the inner surface. For claim 2, claim 1 of application ‘596 recites the claimed limitations. For claim 3, claim 1 recites each limitation of the continuous gap and the gap is considered as maintained by the offset created by the at least two prongs in that claim 1 of ‘596 recites the forehead strap is inwardly offset from the inner surface of the energy management layer and the prongs are attached to and extend between the forehead strap and the inner surface and since the at least two prongs are coupled to the forehead strap, they are considered as capable of functioning to reduce pinch points on the forehead strap. For claim 4, the limitations are set forth in claim 1 of the ‘596 application.   
This is a provisional nonstatutory double patenting rejection.

Claims 7 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 12 of copending Application No. 16/356596.   Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are encompassed by the scope of the limitations of claim 6 in that the limitations of claim 7 are more broadly recited than the corresponding limitations of claim 6 of ‘596 (i.e. at least one coupling point is recited in claim 6 as at least two pairs of coupling points). The limitations of claim 13 are disclosed in claim 12. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 11 of copending Application No. 16/365596. The length of the coupling point gap in a range of greater than 0.0 cm to .635 cm (0.0 in to .25 in) disclosed in claim 12 is structurally equivalent to the width of the coupling point gap of claim 11 since the gap of claims 11 and 12 is measured between the inner surface of the energy management layer and the forehead strap and the recitation of ¼ inch or less is equal to the .635 cm value and those values less than .635. 
This is a provisional nonstatutory double patenting rejection.
Claims 14 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/365596 in view of Baty (U.S. 9021616).  The limitations of claim 1 are recited in claim 1 of the ‘596 application, including the continuous gap being a flexible gap configured to extend between a maximum size and a smaller size. Claim 1 doesn’t disclose the function of the gap size varying in response to the head of the helmet wearer. However, the forehead strap is worn on the wearer’s head such that an impact to the helmet is expected to cause a degree of movement of the head and cause movement of the shell toward the strap. Further, Baty teaches an equivalent structure and Figure 2 shows the wearer’s head received within and engaging the forehead strap/head engagement system 20 and the tethering devices 22 are disclosed as flexible in par.41 and also allow for the change in the gap size upon impact to the helmet. Paragraph 41 further discloses that the tethering devices allow for relative movement between the outer rigid structure and the forehead strap/head engagement system 20 (linear displacement) such that the gap is considered as configured to extend between a maximum size and a smaller size in response to the head of the helmet wearer, in that this is an obvious function of the helmet structures in response to conditions of wearing the helmet such as receipt of an impact force to the shell. The limitations of claim 20 are disclosed in claim 1 of ‘596.
This is a provisional nonstatutory double patenting rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 14-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The at least two prongs that slidably couple the flexible forehead strap and the liner with each prong comprising a stem and a head, and the at least one coupling point comprising a hole and a length of the stem is greater than a depth of the hole (claim 15) and the two coupling points positioned as set forth in claim 16 and the head having a larger cross-section than a cross-section of the stem wherein the stem is attached to an projects away from the forehead strap towards the inner surface and the head couples with the inner surface at the at least one coupling point (claim 17) and the at least two prongs comprise at least two pairs of prongs located on the flexible forehead strap and positioned to couple with the at least two coupling points (claim 18) and the continuous gap having a length L at the at least one coupling point in a range of greater than 0.0 cm to .635 cm. (claim 19) are not shown together as the claimed helmet structure. Figure 19A shows two or more prongs may comprise a pair of prongs, with two members 342 at each of the two or more prong locations. It appears that “prong locations” is referring to “coupling points”.  However, Figure 19A doesn’t show the pair of prongs as part of the structure set forth in claims 14-19. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: reference number “348” is used to denote “connection point” and “coupling point” at least in paragraph 066. Paragraph 00074 discloses “connection points 348” and paragraph 00071 discloses “coupling points 348”.  Please revise for consistent terminology for the structure denoted by “348”.  
Paragraph 00011, line 2: delete “comprising” and insert --comprise--. 
Paragraph 00012, line 8: insert --exists-- after “gap”.
Paragraph 00064, line 18 recites “may also be used coupled to the fit band.” It appears that “used” should be deleted and “fit band” should be replaced by --forehead strap--. 
Paragraph 00068, line 3 recites “(FIGs. 318…). There is no Figure 318 and correction is required. 
Appropriate correction is required.

Claim Objections
Claims 1, 8, 9, 11, 13, 14, 18, and 19 are objected to because of the following informalities: claim 1, line 7 and claim 8, lines 1-2 should be revised to delete “that slidably couple” and insert --configured to slidably couple--; 
Claim 9, line 1 should be revised to recite “said at least one coupling point comprises a first coupling point being located in a right front portion of the inner surface and a second coupling point being located in a left front portion of the inner surface” to reflect the previously recited at least one coupling point is further defined as two coupling points;
Claim 11, lines 1-2 recite “wherein each coupling point is configured to receive a prong”; however, this limitation is redundant and conflicts with claim 8 reciting the stem of the prong slidably coupled with the hole/coupling point. Since there is already a positively recitation of the hole receiving the prong, the intended function of the coupling point as configured to receive a prong should be deleted. 
Claim 13, lines 2-3 should be amended to properly recite the intended function of the knob as “configured to decrease the perimeter when adjusted in a first direction and configured to increase the perimeter when adjusted in a second direction different from the first direction.” 
Claim 14, lines 7-8 recite “at the coupling points”; however, line 5 recites “at least one coupling point” such that lines 7-8 should recite “at the at least one coupling point” for consistency with line 5;  
Claim 18 recites “each coupling point is capable of receiving a pair of prongs”; however, this limitation is previously recited in claim 15 such that this limitation should be deleted;
Claim 19 recites “the at least one coupling point”; however, claim 19 depends from claim 18 which further limits the previously recited “at least one coupling point” to “at least two coupling points”. Therefore, claim 19 should be revised to delete “the at least one coupling point” and replace with “at the at least two coupling points”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claim 1 is amended to recite “without decoupling the flexible forehead strap from the at least one liner;”. This is considered as new matter in that the originally filed disclosure doesn’t provide support for this limitation.  Claims 2-6 depend from claim 1 and are therefore also rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 18 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “each coupling point is configured to receive a prong and the prong comprises at least a pair of prongs located on the flexible forehead strap and positioned to couple with the at least one coupling point”.  Claim 11 is discussed above in the claim objections and is also unclear in that claim 7 previously recites the flexible forehead strap coupled to the inner surface at the at least one coupling point and claim 8 recites the at least one coupling point comprises a hole with the stem of the prong attached to the forehead strap and the head couples with the inner surface at the at least one coupling point.  The recitation of “the prong” in line 2 of claim 11 is unclear since claim 8 previously recites “at least two prongs”. It appears that claim 11 should be revised to recite “said at least two prongs comprise at least two pairs of prongs coupled to the flexible forehead strap and each pair of prongs coupled at said at least one coupling point.” Claim 18 recites “each coupling point is capable of receiving a pair of prongs and the at least two prongs comprise at least two pairs of prongs, located on the flexible forehead strap and positioned to couple with the at least two coupling points.”  A claim objection is indicated above for redundant language. Further, it’s not clear what is being recited in that claim 15 previously recites the at least one coupling point comprises a hole and at least two prongs slidably couple the forehead strap and the liner.  Thus, it is established that the claimed helmet comprises at least two prongs and the coupling point comprises a hole. Paragraph 64 discloses “at least one of the two or more prongs may comprise a pair of prongs” shown in Fig.19A. Based upon this disclosure and the limitations of claims 14-17, it appears that claim 18 should be revised to recite “said at least two prongs comprise at least two pairs of prongs coupled to the flexible forehead strap and each pair of prongs coupled at each said coupling point.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. 9,021,616 and 2013/0283507) in view of Marchello (U.S. 3,286,275). Baty discloses the invention substantially as claimed.  Baty teaches a helmet for protecting the head of a user, the helmet comprising at least one helmet liner comprising an outer shell 12 and helmet opening (opening at entrance to head receiving cavity 14) configured to receive a head of a helmet wearer, at least one coupling point located on the inner surface of the shell proximal to the lower edge (the figures don’t show this coupling point on the inner surface, however, paragraph 45 discloses the tethering device may be coupled within the interior of the rigid structure 12), at least one flexible forehead strap 20 (portion of 20 extends over the wearer’s forehead) following the lower edge of the inner surface of the outer shell, inwardly offset from the inner surface (paragraph 40 discloses the head engagement system as offset from rigid structure 12), and coupled to the inner surface at the coupling points (forehead strap is coupled to the inner surface of the helmet by tethering device 22), and a continuous gap between the inner surface and the flexible forehead strap (see annotated drawing), including the at least one coupling point, the continuous gap being a flexible gap configured to extend between a maximum size and a smaller size.  Figure 3 shows the helmet, including gap, in a pre-impact state and Figure 4 shows the helmet, including a smaller sized gap as the outer shell has shifted towards the forehead strap as discussed in paragraph 0041. Baty’s gap is considered as capable of extending between a maximum and minimum size as illustrated in Figures 3 and 4. It is noted that Baty doesn’t explicitly disclose the gap is configured to extend between a maximum size and a smaller size in response to the head of the helmet wearer.   Figure 2 shows the wearer’s head received within and engaging the forehead strap/head engagement system 20 and the tethering devices 22 are disclosed as flexible in par.41 and also allow for the change in the gap size upon impact to the helmet. Paragraph 41 further discloses that the tethering devices allow for relative movement between the outer rigid structure and the forehead strap/head engagement system 20 (linear displacement) such that the gap is considered as configured to extend between a maximum size and a smaller size in response to the head of the helmet wearer. However, Baty doesn’t teach the at least one helmet liner includes the outer shell and an energy management liner comprising an inner surface and lower edge surrounding the inner surface at a helmet opening and the at least one coupling point located on the inner surface proximal to the lower edge and the at least one flexible forehead strap following the lower edge of the energy management layer and coupled to the inner surface at the coupling points such that the continuous gap is between the inner surface and the forehead strap.  Marchello teaches that it’s known in the helmet art to provide an energy management layer 13 interior to an outer shell, with the layer 13 formed of cushioning material that is resilient and compressible under pressure to absorb portions of an impact load. The modified helmet of Baty having the energy management layer surrounding the helmet opening would include the forehead strap coupled to the inner surface of the energy management layer such that the continuous gap is between the inner surface and the forehead strap. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baty’s outer shell to include the energy management liner as taught by Marchello to provide a resilient and compressible layer interior to the shell for absorbing portions of an impact load and assisting in dispersing and distributing the impact forces throughout the helmet.
    PNG
    media_image1.png
    1036
    889
    media_image1.png
    Greyscale



Claims 7 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Baty in view of Marchello and Hopper (U.S. 3,566,409). Baty discloses the invention substantially as claimed. Baty teaches a helmet for protecting the head of a user, the helmet comprising at least one liner comprising an outer shell 12, at least one coupling point (defined by tethering device 22) located on the inner surface of the helmet shell adjacent the lower edge of the shell, and a helmet opening defined by the shell lower edge, the opening configured to receive a head of a helmet wearer. Baty teaches at least one coupling point located on the inner surface adjacent the lower edge of the shell adjacent the lower edge in that paragraph 45 discloses the tethering device may be coupled within the interior of the rigid outer structure 12).  At least one flexible forehead strap 20 (portion of 20 extends over the wearer’s forehead) following the lower edge of the inner surface of the outer shell 12, inwardly offset from the inner surface and coupled to the inner surface at the at least one coupling point via tethering devices (paragraph 40 discloses the head engagement system as offset from rigid structure 12).  A coupling point gap (shown in annotated drawing) separates the inner surface from the flexible forehead strap at each coupling point, the coupling point gap being a flexible gap configured to extend between a maximum size and a smaller size to thereby adapt the helmet to the head of the wearer. Figure 3 shows the helmet, including gap, in a pre-impact state and Figure 4 shows the helmet, including a smaller sized gap as the outer shell has shifted towards the forehead strap as discussed in paragraph 0041. Baty’s gap is a flexible gap considered as capable of extending between a maximum and minimum size as illustrated in Figures 3 and 4. It is noted that Baty doesn’t explicitly disclose the gap is configured to extend between a maximum size and a smaller size in response to the head of the helmet wearer.  Figure 2 shows the wearer’s head received within and engaging the forehead strap/head engagement system 20 and the tethering devices 22 are disclosed as flexible in par.41 and also allow for the change in the gap size upon impact to the helmet. Paragraph 41 further discloses that the tethering devices allow for relative movement between the outer rigid structure and the forehead strap/head engagement system 20 (linear displacement) such that the gap is considered as configured to extend between a maximum size and a smaller size in response to the head of the helmet wearer. However, Baty doesn’t teach the at least one helmet liner comprises the outer shell and an energy management liner, the energy management liner comprising an inner surface and lower edge surrounding the inner surface at a helmet opening and the at least one coupling point located on the inner surface proximal to the lower edge and the at least one flexible forehead strap following the lower edge of the energy management layer and coupled to the inner surface at the at least one coupling point such that the continuous gap is between the inner surface of the energy management liner and the forehead strap.  Marchello teaches that it’s known in the helmet art to provide an energy management layer 13 interior to an outer shell, with the layer 13 formed of cushioning material that is resilient and compressible under pressure to absorb portions of an impact load. The modified helmet of Baty having the energy management layer surrounding the helmet opening would include the forehead strap coupled to the inner surface of the energy management layer such that the continuous gap is between the inner surface and the forehead strap. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baty’s outer shell to include the energy management liner as taught by Marchello to provide a resilient and compressible layer interior to the shell for absorbing portions of an impact load and assisting in dispersing and distributing the impact forces throughout the helmet.  Baty also doesn’t teach the helmet further comprising an adjustable connector coupled to the at least one flexible forehead strap and configured to adjust a perimeter of the flexible forehead strap. Hopper teaches an equivalent flexible forehead strap as part of flexible web 28 and having an adjustable connector 34,36 to shorten or length the web members (straps) to secure a proper fit of the bump hat 10 on the wearer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baty’s helmet to comprise an adjustable connector coupled to the at least one flexible forehead strap and configured to adjust a perimeter of the flexible forehead strap as taught by Hopper’s equivalent structure such that the length and fit of the forehead strap can be selectively adjusted to fit the wearer’s head. For claim 12, Baty’s modified helmet includes the coupling point gap having a length L. The gap clearly has a value greater than 0.0 cm and the length value is subject to change in that the length of the gap varies when the helmet shell is impacted and the shell moves toward the forehead strap as in Figure 4 of Baty, thereby decreasing the gap length such that the claimed range of greater than 0.0 cm to .635 cm is considered as obvious based upon various parameters including the relationship between the shell and forehead strap as being movable relative to one another, the strength of the impact force causing the movement of the shell toward the forehead strap, and the tension of the tethering devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baty such that a length L of the coupling point gap is in a range of greater than 0.0 cm to .635 cm. in that the tethering devices allow for movement between the forehead strap and inner surface such that the coupling point gap length is minimal upon receipt of a strong impact force by the helmet, movement of the shell toward the forehead strap and subsequent movement of the wearer’s head against the forehead strap.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baty in view of Marchello and Hopper as applied to claim 7 above, and further in view of Bielefeld et al. (U.S. 7,043,772). Baty discloses the invention substantially as claimed but doesn’t teach the adjustable connector comprises a knob that decreases the perimeter when adjusted in a first direction and increases the perimeter when adjusted in a second direction different from the first direction. Bielefeld teaches a strap 13, including a forehead strap, with an adjustable connector comprising a knob 37 that decreases the band perimeter when adjusted in a first direction and increases the perimeter when adjusted in a second direction different from the first direction (col.6, lines 24-31). The knob adjustment allows for incremental size adjustment of the band to fit the wearer’s head as desired. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baty’s adjustable connector to comprise a knob as claimed and taught by Bielefeld in that this structure allows for lateral movement of the strap’s perimeter for incremental size adjustment. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baty in view of Marchello as applied to claim 14 above, and further in view of Hopper (U.S. 3,566,409). Baty discloses the invention substantially as claimed. However, Baty doesn’t teach the helmet further comprising an adjustable connector coupled to the at least one flexible forehead strap and capable of adjusting a perimeter of the flexible forehead strap. Hopper teaches an equivalent flexible forehead strap as part of flexible web 28 and having an adjustable connector 34,36 to shorten or length the web members (straps) to secure a proper fit of the bump hat 10 on the wearer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Baty’s helmet to comprise an adjustable connector coupled to the at least one flexible forehead strap and capable of adjusting a perimeter of the flexible forehead strap as taught by Hopper’s equivalent structure such that the length and fit of the forehead strap can be selectively adjusted to fit a range of wearers’ head sizes. 

Allowable Subject Matter
	Claims 1-6 are free of prior art; however, see the claim objections and 112a rejections cited above. 
Claims 8-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (see claim objections).
Claims 11, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the previously indicated double patenting rejections, these rejections have been revised in view of the amended claims and most recent claim set for the 16/365596 application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732